                  Case 6:20-mc-00009-JDK Document 8-1 Filed 06/19/20 Page 1 of 2 PageID #: 71
                                                                                                                                       itxKOj'nvi umi < n ik
ciiah:
                                                                                                                                        SOUNKRAi I l ll .M 1
   KA Y KINSKU
                                                                                                                                           IKNNY III'IX.KIN'
vickciiai
   tlAVIt) M I'.ONAAiT./
                                                                                                                                       KXKCI'TI VI ¦: ASSIST NT
                                                                                                                                              jACKIi; iU lY
,Mi iMBI IS
     -ssica /. i»/Mu;i;u
   01 !Y l>, OIIOATI'.                            Ti ik B< )ard o Disci punary /Vppkals
   )USI-'.I'I I I'. OI.KVKI.ANI>, |lt
   MIKI.OKI Oi'KY                                        Arpointkd yTTik. Sui rhmk Court ok TT-xas
    U M \H t
   ki i i.i m m:, to:'.
     >iik | "Mil.i" mO I.i a
   MIKKMII.IM
   DI DO AII 1 U U'M
                                                                           June 11, 2020
   NANCY ) NTONi;




        Thomas C. Retzlaff
        PO Box 46424
        Phoenix AZ 85063-6424

                      RE; Disposition of Appeal Notice
                           Thomas C. Retzlaff v. Jason Lee Van Dyke
                           202001580; BODA Case o. 64377
        Dear Mr. Retzlaff:

              On June 11, 2020, the Board of Disciplinary Appeals appointed by the Supreme Court of Texas considered your
        appeal from the dismissal of the above grievance by the Office of the Chief Disciplinary Counsel of the State Bar of Texas.
        After reviewing t e grievance as file with the State Bar Ch ef Disciplinary Counsel's office and no other information, the
        Boar grants the appeal, finding that the grievance alleges a possible violation of the following Texas Disciplinary Rules of
        Professional Conduct:

        Rules(s) 8.04 (a)(2); 8.04 (a)(7)

             The Board of Disciplina y Appeals will no return the case to the Office of the Chief Disciplinary Counsel for
        investigation and a determination hether t ere is just cause to believe that t e attorney has committed professional
        misco duct. The Office of the Chief Disciplinary Counsel will notify both parties of each step of the process, including
        asking the attorney to respond to the complaint. For Information concerning the handling of the case from this point
        forward, please contact the regional Office of the Chief Disciplinary Counsel in charge of your case.

             Information concerning the disciplinary system, the Texas Disc plinary Rules of Professional Conduct, and the Texas
        Rules of Di ciplina y Procedure are available at ww .te asbar.com, The Board s Internal Procedural Rules are available at
        www.txboda.org.

                                                                                      Very truly yours,




                                                                                      Jenny Hod kins
                                                                                          Executive Director & General Counsel


        JH/jt
        cc: Jason Lee Van Dyke

                   Office of the C ief Disciplinary Counsel
                   State Bar of Texas
                   PO Box 13287
                  Austin, TX 78711
                   (512) 427-1350
                   (877) 953-5535 toll free




                                   PO Box 12.126 Aiiiitm, TX 7 711-2.126   512-427 1578       R X 512-427.4130     TXIH )l )A,< >R()
              Case 6:20-mc-00009-JDK Document 8-1 Filed 06/19/20 Page 2 of 2 PageID #: 72
C M                                                                                                                       cxc i'iivi-: DMi-croii
  KAT Y KINSI                                                                                                             .YGC.NTRAI.COt NSHI.
                                                                                                                             J NNY ODGKIN
Vi e CHAU!
   DAVII) M CONV. I I!/
                                                                                                                          KXKCI IIVI' V. IM' NI
                                                                                                                               I (.KII', I KCI n
MCMII KS
  IKSSIC
 '(ICY      /, BAIKIKH
       I). CIIOATC,
                                          l.'i ii? Board or? Disciplinary Ap als
  iOSIUM I S CI.CVIU AND, |It
  MIKKCitHilORY                                Ai>i>( NTTiD by Tmi SupRi-Mi; Court oI Tkxas
  MICII CC. GROSS
  Kl l.l.l M. INSON
  lOIINj "MIKC." MvKHI A III
  MIKC, MII.I.S
  DC.IIOUAIl l UI.I, M
                                                                June 11, 2020
  N N(.Y |. STONU




      Thomas C, Retzlaff
       PO Box 46424
       Phoenix, A2 85063-6424

                  RE: Disposition of Appeal Notice
                          Thomas C. Retzlaff v. Jason Lee Van Dyke
                          202002182; BODA Case No. 64383
       Dear Mr. Retzlaff:

            On June 11, 2020, the Board of Disciplinary Ap eals appointed by the Supreme Court of Texas considered your
      appeal from the dismissal of the above grievance by the Office of the Chief Disciplinary Counsel of the State Bar of Texas.
      After reviewing the grievance as filed with t e State Bar Chief Disciplinary Counsel's office and no other information, the
      Board grants the appeal, finding that the grievance alleges a possible violation of the following Texas Disciplinary Rules of
      Professional Conduct:

      Rules(s) 4.04 (b); 8.04 (a)(3)

           The Board of Disciplinary Appeals wisl now return the case to the Office of the Chief Disci linary Counsel for
      investigation and a determination whether there is just cause to believe that the attorney has committed professional
      misconduct. The Off ce of the Chief Disciplinary Counsel ill notify both parties of each step of the process, including
      asking the attorney to respon to the complaint. For information concerning the handling of the case from this point
      forward, please contact the regional Office of the Chief Disciplinary Counsel in charge of your case.

              Information concerning the disciplinary system, the Te as Disciplinary Rules of Professional Conduct, and the Te as
      Rules of Disciplinary Procedure are available at www.texasbar.com. The Board s Internal Procedural Rules are available at
      www.txboda.org.

                                                                               Very truly yours,




                                                                               Jenny Hodgkins
                                                                               Executive Director & General Counsel


      JH/jt
      cc: Jason Lee Van Dyke

               Office of the Chief Disciplinary Counsel
               State Bar of Te as
               PO Bo 13287
               Austin, TX 78711
               (512) 427-1350
               (877) 953-5535 toll free




                           PO Box 12126 Austin, X 7K7II-2-I26   512-427-1578        PAX 512-427 4130    TXBODA.OIU;
